Citation Nr: 1504201	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for chronic fatigue syndrome or fibromyalgia (previously claimed separately as fibromyalgia and Southwest Asian Service (SWAS)).  


REPRESENTATION

Veteran represented by:	Stephan J. Freeman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979 and October 2004 to January 2006, with service in a designated imminent danger pay area in Kuwait from December 2004 to December 2005, with additional active duty service in the Army and service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of depression, major depressive disorder, bipolar disorder, adjustment disorder with anxiety, and mood disorder not otherwise specified (NOS).  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has characterized the issue on appeal as service connection for a psychiatric disability, which includes all psychiatric diagnoses.

In November 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the issues of service connection for right knee disorder, right elbow disorder, and hypertension for the AOJ to verify all of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during his service in the Army and Army Reserves.  

First, clarification is required regarding the dates of the Veteran's service.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as summer camp, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is sometimes referred to as weekend warrior training.  These drills are deemed to be part-time training.

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The mere fact that a claimant has established status as a "veteran" for other periods of service (e.g., the veteran's prior period of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See id.; Paulson, 7 Vet. App. at 470.

Review of the file reveals that the Veteran's DD Form 214 documents active duty service in the Army from July 1976 to July 1979 (2 years, 11 months, and 29 days) with no prior active service and 2 months and 25 days of prior inactive service.  An additional DD Form 214 documents active duty service in the Army from October 2004 to January 2006 (1 year, 2 months, and 21 days) with 3 years, 7 months, and 28 days of total prior active service and 24 years, 10 months, and 11 days of prior inactive service.  On the November 2008 VA Form 21-526, the Veteran specified that he served on active duty from April 1976 to July 1979 and August 1997 to April 1998, as well as with the Army Reserves from November 1979 to July 2007.

On a November 2008 claim form, the Veteran reported his right knee disorder began in October 1999.  At the December 2009 VA joints examination, he reported that in 1998 he heard something pop in the right knee during a physical fitness (PT) test, sought treatment and was told by a medical provider to "take it easy," and it has been progressively worse since the onset in service.  At the November 2014 Board hearing, the Veteran reported the popping in his right knee occurred at Fort Eustis in approximately 1993.  

On the November 2008 claim form, the Veteran reported his right elbow disorder began in February 1991.  At the December 2009 VA joints examination, he reported that in 1991 his right elbow became swollen after being a passenger in a truck in which the hood flew open.  He was treated the next day with intraarticular cortisone injections.  At the Board hearing, the Veteran reported his right elbow was swollen after rifle training at Fort Jackson in approximately 1995 and was treated with steroid shots through a private medical system called Doctors' Care.  He was next treated for the right elbow with a wrap at Landstuhl Hospital in Germany in 1997, then subsequently at Fort Benning.  

In a February 2010 submission, the Veteran alleged he was diagnosed with hypertension in service and began treatment therein.  At the Board hearing, he also specified receiving treatment for hypertension while on active duty in 2004 and 2005 while in Kuwait at a Mobile Army Surgical Hospital (MASH) unit.  

Furthermore, there are diagnoses of right knee sprain/degenerative joint disease and epicondylitis/osteophyte right elbow, as documented in the December 2009 VA joints examination report.  There is also a diagnosis of hypertension as documented in an October 2007 VA treatment record.  Nevertheless, questions remain as to whether his documented findings of limited profile for right knee pain and elbow pain in August 2002 and contentions of receiving treatment for hypertension in 2004 were during a period of qualifying active military service.

At this time, the evidence currently of record does not clearly specify when he was on ACDUTRA and INACDUTRA before the start of active duty in July 1976.  Neither does the record clearly specify when he was on active duty, ACDUTRA and INACDUTRA after separation from active duty in July 1979 nor before return to active duty in October 2004, which includes the most relevant time in question when findings of limited profile of the right knee pain and elbow pain were noted in August 2002.  Moreover, the Veteran contends the onset for his right knee disorder was in 1993, 1998, or October 1999, right elbow disorder began in February 1991, 1995, or 1997, and he received treatment for hypertension in 2004. 

Thus, the Board finds that, in order to properly adjudicate the claims of entitlement to service connection for right knee disorder, right elbow disorder, and hypertension, all periods of active duty, ACDUTRA, and INACDUTRA must be verified.  Thereafter, additional VA medical opinions are needed in light of any newly associated evidence after verification of the Veteran's periods of service.  

Second, a remand is also required for the issues of service connection for an acquired psychiatric disability and chronic fatigue syndrome or fibromyalgia, to obtain VA examinations and medical opinions.  Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

At the Board hearing, the Veteran testified that his depressive state began right after he returned from Kuwait in 2004, and he had a suicidal attempt while on leave in January 2005 in Charleston, South Carolina at the Robert H. Johnson VA Hospital Psychiatric Ward.  He also testified that he experiences bilateral shoulder pain and back spasms for which he takes medications, sometimes he gets tired.

There are diagnoses of mood disorder NOS, bipolar disorder, adjustment disorder with anxiety, depression, and pain disorder secondary to general medical condition (GMC), as documented in VA treatment records dated October 2008, November 2009, and March 2010.  Moreover, review of service treatment records show documented complaints of swollen, stiff or painful joints, back pain, and muscle aches on the December 2005 post-deployment health assessment report.

The Board finds the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, specifically in Kuwait from December 2004 to December 2005.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.317(e)(2).  In light of the Veteran's assertions of a suicidal attempt while on active duty in 2005, his status as a Persian Gulf Veteran with complaints of pain in his shoulders, back spasms, and occasional tiredness, and the absence of determination of any known clinical diagnosis attributed to the claimed chronic fatigue syndrome or fibromyalgia, the Board finds that VA examination reports and medical opinions should be afforded to properly adjudicate these claims on appeal.  

Lastly, a remand is needed because review of the record does not include a complete copy of the Veteran's service treatment records, service personnel records, nor treatment records identified by the Veteran at the Board hearing, as noted above, to include from Fort Eustis (right knee disorder), Doctors' Care and Landstuhl Hospital in Germany (right elbow disorder), and the Robert H. Johnson VA Hospital (acquired psychiatric disability).  Since VA records are considered part of the record on appeal, they are within VA's constructive possession, and VA has notice of outstanding private records that are potentially relevant to the claims on appeal, there is a duty to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources in order to verify the specific dates when the Veteran was on active duty, ACDUTRA, and INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records (SPRs) and service treatment records (STRs) should also be obtained and associated with the claims file.  Records concerning service merely denoting the amount of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Obtain the necessary authorization from the Veteran to obtain any outstanding treatment records from Fort Eustis (right knee disorder) and Landstuhl Hospital in Germany (right elbow disorder).  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  The AOJ should also attempt to obtain and associate with the claims file all outstanding VA treatment records from the Robert H. Johnson VA Hospital, Psychiatric Ward in Charleston, South Carolina, the Charleston VA Medical Center (VAMC), and the Bay Pines VA Health Care System (HCS) from March 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include records from the Doctors' Care facility for right elbow disorder treatment.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After associating all additional records with the claims file and specifying the Veteran's periods of active duty, ACDUTRA, and INACDUTRA, obtain updated medical opinions from the VA examiner who conducted the December 2009 VA joints examination.  If he is not available or he is unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide the medical opinions. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  An explanation for all opinions must be provided.  Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's right knee disorder and right elbow disorder are due to (related or had its onset during) a period of active duty, ACDUTRA, and/or INACDUTRA, to include the documented August 2002 limited profile for right knee and elbow pain?  The examiner must consider the Veteran's lay statements of record regarding his symptoms.

6.  After associating all additional records with the claims file and specifying the Veteran's periods of active duty, ACDUTRA, and INACDUTRA, the AOJ should also schedule the Veteran for a VA examination to assist in determining the nature and etiology of his claimed hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinion:  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's hypertension is due to (related or had its onset during) a period of active duty, ACDUTRA, and/or INACDUTRA?

7.  After associating all additional records with the claims file and specifying the Veteran's periods of active duty, ACDUTRA, and INACDUTRA, schedule the Veteran for a VA examination regarding his claimed psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinion:  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's psychiatric disorder (depression, major depressive disorder, bipolar disorder, adjustment disorder with anxiety, and mood disorder NOS) is due to (related or had its onset during) a period of active duty, ACDUTRA, and/or INACDUTRA?  The examiner must address the Veteran's lay statements, including regarding his suicide attempts while on leave and his continuous symptoms since discharge.  

8.  After associating all additional records with the claims file and specifying the Veteran's periods of active duty, ACDUTRA, and INACDUTRA, schedule the Veteran for a VA examination regarding claimed fibromyalgia, chronic fatigue syndrome, or undiagnosed illness.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

After reviewing the record, the examiner must opine whether it is at least as likely as not that the Veteran's reported symptoms (body pain, shoulder tightness, back spasms, fatigue) are (1) attributable to a known clinical cause or diagnosis and if so, whether they are due to (related or had its onset during) a period of active duty, ACDUTRA, and/or INACDUTRA, to include the documented complaints of swollen, stiff or painful joints, back pain, and muscle aches on the December 2005 post-deployment health assessment report; (2) an undiagnosed illness; or (3) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome or fibromyalgia.  The examiner must address the Veteran's documented complaints of swollen, stiff or painful joints, back pain, and muscle aches on the December 2005 post-deployment health assessment report.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

11.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of all additional evidence, to include STRs and SPRs associated with the file in July 2014.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

